Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance:
There is no teaching or suggestion in the prior art of the claimed limitations, as presented in the independent claims, specifically a time domain resource is obtained by dividing the random access system frame into intervals based on an uplink-downlink configuration period, the time domain resource has one or more slots in the intervals of the random access system frame, the uplink-downlink configuration period being 2.5 millisecond, and the time domain resource in the random access system frame contain slots with slot specific indexes or the uplink-downlink configuration period being 2 millisecond and the time domain resource in the random access system frame contain slots with slot specific indexes, determining, by the terminal device, the time domain resource based on the random access configuration index and its correspondence to communicate with a network device based on the time domain resource as detailed in the dependent claims for such limitations.

The closest prior art found by the Examiner is the previously cited references namely, Yu et al (US 2015/0156760 A1) and Kim et al. (US 2022/0007414 A1).
However, the references alone and in combination do not teach or suggest a method for resource allocation using random access configuration information the way as claimed in the present application.
For these reasons, in conjunction with the other claim limitations puts this case in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee; such submission should be clearly labeled "Comments on Statement of Reason for Allowance."  

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELNABI O MUSA whose telephone number is (571)270-1901, and email address is abdelnabi.musa@uspto.gov ‘preferred’. The examiner can normally be reached on M-F 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kizou, Hassan, can be reached on 571-2723088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system? Contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ABDELNABI O MUSA/Primary Examiner, Art Unit 2472